Case 16-29627   Doc 35   Filed 09/25/19 Entered 09/25/19 16:37:52   Desc Main
                           Document     Page 1 of 4
Case 16-29627   Doc 35   Filed 09/25/19 Entered 09/25/19 16:37:52   Desc Main
                           Document     Page 2 of 4
Case 16-29627   Doc 35   Filed 09/25/19 Entered 09/25/19 16:37:52   Desc Main
                           Document     Page 3 of 4
Case 16-29627   Doc 35   Filed 09/25/19 Entered 09/25/19 16:37:52   Desc Main
                           Document     Page 4 of 4
